DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flexible circuit" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pellen (US Patent Application Publication # 2010/0238020).
Regarding Claim 1, Pellen discloses a cable (i.e. cable 10), comprising: 
a plurality of integrated circuits (i.e. sensor nodes or module structures 200 which are fabricated using integrated circuit sensor chips or dies 210) disposed along a plurality of circuit lines (i.e. a data wire 310, a power wire 320, and a reference voltage wire 330); 
at least one termination (i.e. the ends of the wires 310-330 are connected to terminal 410 which includes a receiver, a transmitter if interrogation is to be performed, data acquisition electronics including a demodulator, decoder, error correction processing, storage, alarm limit threshold comparators and the like) electrically coupled to the circuit lines and operable to communicatively couple to a processor; and 
a flexible jacket (i.e. sensor array tube 100 w/ flexible and elastic encapsulation material such as gel or elastomer plastic) surrounding at least a portion of the flexible circuit (Fig. 1A-1D, 2A, 2B, & 3-5; Abstract; Paragraphs 0022-0041). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pellen (US Patent Application Publication # 2010/0238020) in view of Motzko et al. (US Patent # 5,926,584).
Regarding Claim 2, Pellen does not explicitly disclose an extruded elastomeric core, wherein the plurality of integrated circuits is wrapped about the elastomeric core and are operable to restrain the elastomeric core when stretched.  
Motzko teaches an extruded elastomeric core (i.e. support structure consisting of a flexible plastic core 21/31), wherein the plurality of integrated circuits (i.e. first optical fiber 23.1/33.1 & second optical fiber 23.2/33..2 which function as a sensor) is wrapped (i.e. distributed helically around the plastic core) 
Although Pellen does not specifically and explicitly describe an extruded elastomeric core in the cable, it is stated in paragraph 0022 and claim 14 that the cable may include additional structural features which may include, without limitation, mechanical or electrical shielding, tension-bearing reinforcement (e.g. to carry axial loads) or the like according to the particular application in which the cable will be employed. The configurations taught by Motzko measure load/strain by processing the signals in the optical fibers while they are being bent or deformed around the core or each other. These optical fibers are functionally analogous to the sensor tube of Pellen. Motzko teaches a load/strain sensor which uses optical fibers as sensors helically wrapped or distributed around a flexible plastic core. Since Pellen teaches pressure/strain sensors (among other types) using integrated circuits as sensor nodes/modules in order to improve upon sensors purely using fiber optics and states that the cable can include additional structural features such as tension-bearing reinforcement, it would have been obvious to one skilled in the art to helically wrap or distribute the sensor tube around a flexible plastic core or elastomeric core in the cable of Pellen, as taught by Motzko, in order to provide reinforcement to the cable which can be used in high load/strain applications. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 3, Pellen does not explicitly disclose another plurality of integrated circuits disposed along another plurality of circuit lines, wherein the other plurality of integrated circuits and the other plurality of circuit lines are operable to slide across the plurality of integrated circuits and the plurality of circuit lines when the cable is flexed (Fig. 1A-1D, 2A, 2B, & 3-5; Abstract; Paragraphs 0022-0041).  Strain sensors are preferably provided to sense either tension or bending strain and such respective types of sensors may be assembled in the same sensor tube or different, separate sensor tubes.
Pellen does not explicitly disclose that the other plurality of integrated circuits the other plurality of circuit lines are wrapped about the plurality of integrated circuits and the plurality of circuit lines in an opposite lay and that the sliding across the plurality of integrated circuits and the plurality of circuit lines is based on the opposite lay.
Motzko teaches another plurality of integrated circuits (i.e. first optical fiber 23.1/33.1 & second optical fiber 23.2/33..2 which function as a sensor) disposed along another plurality of circuit lines, wherein the other plurality of integrated circuits the other plurality of circuit lines are wrapped about the plurality of integrated circuits and the plurality of circuit lines in an opposite lay (i.e. each optical fiber distributed helically around each other as shown in Fig. 3), wherein 
Pellen discloses that strain sensors to sense either tension or bending strain may be assembled in different, separate sensor tubes. However, Pellen is silent on the configuration of those separate sensor tubes relative to each other. Motzko teaches a load/strain sensor which uses two separate optical fibers as sensors helically wrapped or distributed around a flexible plastic core or around each other and said core. The configurations taught by Motzko measure load/strain by processing the signals in the optical fibers while they are being bent or deformed around the core or each other. These optical fibers are functionally analogous to the sensor tube of Pellen. Since Pellen teaches pressure/strain sensors (among other types) using integrated circuits as sensor nodes/modules in order to improve upon sensors purely using fiber optics and states that the cable can include additional structural features such as tension-bearing reinforcement, it would have been obvious to one skilled in the art to helically wrap or distribute the sensor tube around a flexible plastic/elastomeric core or another sensor tube in the cable of Pellen, as taught by Motzko, in order to provide further strain measurements which can be used in high load/strain applications. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pellen (US Patent Application Publication # 2010/0238020) in view of Nash et al. (US Patent Application Publication # 2013/0194105).
Regarding Claim 4, Pellen discloses that the flexible jacket (i.e. sensor array tube 100 w/ flexible and elastic encapsulation material such as gel or elastomer plastic) comprises a notch (i.e. space inside the tube preform 501 and spaces in the gel/elastomer plastic filler in which the wires and sensor nodes/modules are embedded as shown in Fig. 5); 
the plurality of integrated circuits comprises at least one transmitter (i.e. communications chip or die 220) and at least one sensor (i.e. sensor chip or die 210); 
and the circuit lines (i.e. a data wire 310, a power wire 320, and a reference voltage wire 330), the at least one transmitter, and the at least one sensor are disposed within the notch; and 
the cable further includes an material configured within the notch atop the integrated circuits and the circuit lines (i.e. gel/elastomer plastic) (Fig. 1A-1D, 2A, 2B, & 3-5; Abstract; Paragraphs 0022-0041).

Nash teaches that that the transmitter and sensor are an optical transmitter (i.e. optical transmitter 402) and optical sensor (i.e. optical sensing units 5 which include seismic sensors 26, 27 and 28 and hydrophone 29 which are fibre optic devices) and that the material is optically transparent (Fig 1-8; Abstract; Paragraphs 0033-0040). An optically transparent material is necessary in an optical sensing array such as the one taught by Nash.
Pellen discloses that the sensor nodes/modules in the sensor array can include various types of sensors including temperature sensors, acceleration sensors, sensors for detecting material incursion, sensors for monitoring magnetic fields, pressure/strain sensor. Nash teaches that it is well known in the art of sensor arrays to use optical sensor units that include optical sensors and transmitters. Optical sensors are also known in the art for measuring pressure/load/strain. It would have been obvious to one skilled in the art to us an optical transmitter and optical sensor in the sensor modules of Pellen, as taught by Nash, in order to further measure the strain/load of the cable. 

Relevant Cited Art











The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H. Mayo III/           Primary Examiner, Art Unit 2847